Citation Nr: 1748186	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-26 104	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1981 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2011 rating decisions of the RO in Houston, Texas.  The appeal was previously remanded by the Board in March 2014.  As discussed below, the Veteran has withdrawn the issue on appeal; therefore, any discussion of compliance with the prior Board remand orders has been rendered moot.

In December 2013, the Veteran provided testimony at a Travel Board hearing held at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDING OF FACT

In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On October 17, 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran, through his authorized representative, withdrawing the appeal for entitlement to a TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it will be dismissed.


ORDER

The appeal for a TDIU, having been withdrawn, is dismissed. 





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


